Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing LETTER OF TRANSMITTAL Offer to Exchange 6.50% Notes due 2018 which have been registered under the Securities Act of 1933 for any and all outstanding 6.50% Notes due 2018 which have not been registered under the Securities Act of 1933 of NATIONAL FUEL GAS COMPANY Pursuant to the Prospectus dated , 2008 THE EXCHANGE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE AT 5:00 P.M., NEW YORK CITY TIME, ON , 2 Deliver to The Bank of New York Mellon (the Exchange Agent) By Hand Delivery, Overnight Delivery or Mail (registered or certified recommended): The Bank of New York Mellon 101 Barclay Street, 7 East New York, New York 10286 Attention: Reorganization Unit Reference: National Fuel Gas Company Exchange By Facsimile Transmission To confirm by telephone or for information : (for Eligible Institutions Only): (212) 298-1915 (212) 815-3687 Reference: National Fuel Gas Company Exchange Reference: National Fuel Gas Company Exchange Delivery of this Letter of Transmittal to an address or transmission hereof to a facsimile number other than those set forth above will not constitute a valid delivery. The undersigned hereby acknowledges receipt of the Prospectus dated , 2008 (the  Prospectus
